DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (CN 101846530, hereafter referred to as Lan).
	Regarding claims 1 and 10, Lan teaches an automatic data acquisition system based on a low-insulation vibrating wire sensor, comprising a power module 3 and a data acquisition module 1, wherein the power module comprises a storage battery 33, an external power supply 32, and a power management unit 31; the storage battery is connected to the data acquisition module (see figure 4: arrow pointing away from battery 33 indicated direct connection); the data acquisition module 1 comprises a channel switching circuit 15 and a plurality of data acquisition channels, and each data acquisition channel corresponds to at least one vibrating wire sensor (see para. 0020, “the data acquisition module 1 can simultaneously access multiple vibrating wire sensors”).
	Lan does not explicitly teach wherein the power management unit is configured to: according to a working status of the system, selectively control a connection between the data acquisition module and the external power supply and control charging and discharging of the storage battery, however, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
	Lan does not explicitly teach wherein the channel switching circuit is configured to conduct time-division control on a connected status of the data acquisition channel, to obtain data acquired by the corresponding vibrating wire sensor, however, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Hamel (U.S. 2006/0254365).
Regarding claim 4, Lan does not explicitly teach the structure of the vibrating sensor wire.
Hamel teaches that it is common in the art to include a steel wire and a thermistor inside of housing 120.
Hamel is silent to the material of the housing, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the house of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in art before the effective filing date to modify the device of Lan with the teaching of Hamel as an obvious matter of design choice since applicant has not disclosed that the metal shell solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the housing taught in Hamel.

Allowable Subject Matter
Claims 2, 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855